  Case 19-08671                Doc 22   Filed 08/08/19 Entered 08/08/19 16:44:15             Desc Main
                                          Document     Page 1 of 4


                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

 In Re                                                        )   Chapter 7
                                                              )
       George Stokes                                          )   Case No: 19-08671
                                                              )
 Debtor                                                       )   Hon. Donald R. Cassling


                                          NOTICE OF MOTION


         PLEASE TAKE NOTICE that on Tuesday, September 10, 2019 at 9:30 a.m., or as soon

thereafter as counsel may be heard, I shall appear before the Honorable Donald R. Cassling of the

United States Bankruptcy Court for the Northern District of Illinois, Eastern Division,

in Room 619 at 219 South Dearborn, Chicago, Illinois, and shall then and there present the

attached Trustee’s Motion to Dismiss Per Rule 2002-1, a true and correct copy of which is hereby

served upon you.


                                                  Respectfully submitted,

                                                  By:      /s/Miriam R. Stein
                                                        Miriam R. Stein, not individually but solely as the
                                                        Chapter 7 Trustee
                                                        30 S. Wacker Drive, Suite 2600
                                                        Chicago, IL 60606
                                                        (312) 855-6109
                                                        mstein@chuhak.com



                                        CERTIFICATE OF SERVICE

        I, Miriam R. Stein, an attorney, certify that I served the foregoing by sending a copy of it
to those persons identified below through the Court’s ECF Filing System or as otherwise indicated
below on August 8, 2019.

                                                           By:         /s/ Miriam R. Stein



4831-9429-1098.1.23262.51001
  Case 19-08671                Doc 22   Filed 08/08/19 Entered 08/08/19 16:44:15   Desc Main
                                          Document     Page 2 of 4




                                         SERVICE LIST
                                              George A. Stokes
                                             Case No. 19-08671


VIA ECF
Patrick S Layng                                   ustpregion11.es.ecf@usdoj.gov

David M. Siegel                                   davidsiegelbk@gmail.com



VIA U. S. MAIL
George A. Stokes
2539 N. Linder, Apt 2A
Chicago, IL 60639




                                                   -2-
4831-9429-1098.1.23262.51001
  Case 19-08671                Doc 22   Filed 08/08/19 Entered 08/08/19 16:44:15       Desc Main
                                          Document     Page 3 of 4


                                 UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

 In Re                                                     )   Chapter 7
                                                           )
       George Stokes                                       )   Case No: 19-08671
                                                           )
 Debtor                                                    )   Hon. Donald R. Cassling


                       TRUSTEE’S MOTION TO DISMISS PER RULE 2002-1

       NOW COMES Miriam R. Stein, not individually but solely as the duly appointed and

acting trustee and moves to dismiss the above captioned case on the following grounds:

       The Debtor filed this case on March 27, 2019 as a Case under Chapter 7 of the Bankruptcy

Code.

       1.          The Debtor was unable to attend his initial meeting of creditors on May 23, 2019

and requested a continued meeting of creditors.

       2.          The Trustee continued the meeting of creditors to June 13, 2019. The Debtor

again failed to attend the continued meeting of creditors.

       3.          The Trustee filed a motion to dismiss the Debtor’s bankruptcy case. Thereafter,

the Debtor requested another meeting date and agreed to file a motion to extend the time to

object to the Debtor’s discharge.

       4.          On July 2, 2019, the Court entered an Order extending the time to object to the

Debtor’s discharge to and including September 20, 2019.

       5.          The Trustee withdrew her first motion to dismiss and continued the Debtor’s 341

meeting to July 18, 2019 at 11:30 a.m.




4831-9429-1098.1.23262.51001
  Case 19-08671        Doc 22    Filed 08/08/19 Entered 08/08/19 16:44:15                Desc Main
                                   Document     Page 4 of 4


      6.        The Debtor failed to attend the second continued 341 meeting on July 18, 2019

and also failed to attend a meeting on July 31, 2019 when the Trustee was also sitting for

meetings.

      7.        Failure to attend a Section 341 Meeting of Creditors is a violation of the Debtor’s

duties under the Code, delays or prevents the effective administration of the case and is

prejudicial to creditors.

      8.        Failure to attend the Section 341 Creditor Meeting is cause for dismissal pursuant

to 11 U.S.C. Section 707(a).

         WHEREFORE, the Trustee respectfully requests that the Court enter an Order:

         A. Dismissing this case; and

         B. Granting the Trustee such other relief as this Court deems appropriate, including an

            extension of time to object to the Debtor’s discharge if needed.

                                                   Respectfully submitted,

 Date:      August 8, 2019                             /s/ Miriam R. Stein
                                                       Miriam R. Stein, not individually but solely as the
                                                       Chapter 7 Trustee

                                                       30 S. Wacker Drive, Suite 2600
                                                       Chicago, IL 60606
                                                       (312) 855-6109
                                                       mstein@chuhak.com




                                                - 2-
